Case 3:20-cv-00758-MMH-JRK Document 7 Filed 07/08/20 Page 1 of 3 PageID 150




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                  JACKSONVILLE DIVISION


   SALT LIFE, LLC,

                 Plaintiff,
                                                    Case No. 3:20-cv-758-J-34JRK
   vs.

   SALT LIFE SOBER LIVING, LLC,

                 Defendant.
                                             /

                                           ORDER

          THIS CAUSE is before the Court sua sponte. Plaintiff initiated the instant action on

   July 7, 2020, by filing a three-count Complaint (Doc. 1). Upon review, the Court finds that

   the Complaint constitutes an impermissible “shotgun pleading.” A shotgun complaint

   contains “multiple counts where each count adopts the allegations of all preceding counts,

   causing each successive count to carry all that came before and the last count to be a

   combination of the entire complaint.” See Weiland v. Palm Beach Cnty. Sheriff’s Office,

   792 F.3d 1313, 1321 & n.11 (11th Cir. 2015) (collecting cases). As a result, “most of the

   counts . . . contain irrelevant factual allegations and legal conclusions.” Strategic Income

   Fund, L.L.C. v. Spear, Leeds & Kellogg Corp., 305 F.3d 1293, 1295 (11th Cir. 2002).

   Consequently, in ruling on the sufficiency of a claim, the Court is faced with the onerous

   task of sifting out irrelevancies in order to decide for itself which facts are relevant to a

   particular cause of action asserted. See id. Here, the Second and Third Counts of the

   Complaint incorporate by reference all allegations of all the preceding counts.         See

   Complaint at 14.
Case 3:20-cv-00758-MMH-JRK Document 7 Filed 07/08/20 Page 2 of 3 PageID 151




          In the Eleventh Circuit, shotgun pleadings of this sort are “altogether unacceptable.”

   Cramer v. State of Fla., 117 F.3d 1258, 1263 (11th Cir. 1997); see also Cook v. Randolph

   County, 573 F.3d 1143, 1151 (11th Cir. 2009) (“We have had much to say about shotgun

   pleadings, none of which is favorable.”) (collecting cases). Indeed, the Eleventh Circuit

   has engaged in a “thirty-year salvo of criticism aimed at shotgun pleadings, and there is no

   ceasefire in sight.” See Weiland, 792 F.3d at 1321 & n.9 (collecting cases). As the Court

   in Cramer recognized, “[s]hotgun pleadings, whether filed by plaintiff or defendant, exact

   an intolerable toll on the trial court’s docket, lead to unnecessary and unchanneled

   discovery, and impose unwarranted expense on the litigants, the court and the court’s

   parajudicial personnel and resources.” Cramer, 117 F.3d at 1263. When faced with the

   burden of deciphering a shotgun pleading, it is the trial court’s obligation to strike the

   pleading on its own initiative, and force the plaintiff to replead to the extent possible under

   Rule 11, Federal Rules of Civil Procedure. See id. (admonishing district court for not

   striking shotgun complaint on its own initiative); see also Weiland, 792 F.3d at 1321 n.10

   (“[W]e have also advised that when a defendant fails to [move for a more definite

   statement], the district court ought to take the initiative to dismiss or strike the shotgun

   pleading and give the plaintiff an opportunity to replead.”).

          Accordingly, it is hereby

          ORDERED:

          1.     The Complaint (Doc. 1) is STRICKEN.
Case 3:20-cv-00758-MMH-JRK Document 7 Filed 07/08/20 Page 3 of 3 PageID 152




           2.      Plaintiff shall file a corrected complaint1 consistent with the directives of this

                   Order on or before July 22, 2020. Failure to do so may result in a dismissal

                   of this action.

           3.      Defendant shall respond to the corrected complaint in accordance with the

                   requirements of Rule 15 of the Federal Rules of Civil Procedure.

           DONE AND ORDERED at Jacksonville, Florida on July 8, 2020.




   lc11
   Copies to:

   Counsel of Record
   Pro Se Parties




   1
    The filing of the corrected complaint does not affect any right Plaintiff may have to amend as a matter of
   course pursuant to Federal Rule of Civil Procedure 15(a)(1).
